DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kleinbach et al. US 2016/0158861 (hereafter--Kleinbach--) is the closest art of record.
In regards to claim 1, Kleinbach discloses a method for hard-finishing teeth (e.g. skiving as per evidence reference Strunk) of machined toothed gearing, wherein a toothed hard-finishing tool (1/10) which rotates about its axis (Zw) is brought into rolling machining engagement with the machined toothed gearing (2) in one pass or in a plurality of passes of different radial infeed depth by a feed movement using a directional component that is in parallel with the axis of rotation (Z) of the machined teeth and at an axis intersection angle (crossing angle as described by Kleinbach) that differs from zero (see paragraph [0006] and claim 1 of Kleinbach, and material is removed from the machined teeth using a tooth flank region (note that each of the teeth of tool 1/10 has a flank region) of the tool teeth (1/10) having a tooth thickness that increases in the tooth trace direction from the end face nearer the machined teeth (on Figure 5, note that each tooth has a thickness, which increases from one part of the tooth to another).
Kleinbach fails to disclose that material is removed from the teeth of the machined toothed gearing using an abrasive tooth flank region of the tool teeth having a tooth thickness that increases in a tooth trace direction from an end face of the hard-finishing tool nearer the machined teeth along the axis of rotation of the toothed hard finishing tool.  More so, note that 
A modification of the device of Kleinback to have the missing limitations as discussed above would require a non-obvious structural modification of the method and device used, that would change the way that the device and method is intended to function.
Claim 15, is interpreted as a combination claim which needs all of the allowable claimed limitations of claim 1.
Beel et al. US 6,390,894 (hereafter--Beel--) is the closest art of record.
In regards to claim 1, Beel discloses a method for hard-finishing teeth (e.g. grinding) of machined toothed gearing (70), wherein a toothed hard-finishing tool (102) which rotates about its axis is brought into rolling machining engagement with the machined toothed gearing (70) in one pass or in a plurality of passes of different radial infeed depth by a feed movement using a directional component that is in parallel with the axis of rotation of the machined teeth and at an axis intersection angle (crossing angle between the axis of rotation of the tool and the axis of rotation of the workpiece) that differs from zero, and material is removed from the teeth of the machined toothed gearing using an abrasive tooth flank region of the tool teeth, the tool teeth (of 102) having a tooth thickness.
Beel fails to disclose that the tooth thickness increases in a tooth trace direction from an end face of the hard-finishing tool nearer the machined teeth, along the axis of rotation of the toothed hard finishing tool. Note that Beel’s tool has no tooth trace direction as defined, since the tool is a grinding spiral worm gear machining tool.
A modification of the device of Beel to have the missing limitations as discussed above would require a non-obvious structural modification of the method and device used, that would change the way that the device and method is intended to function.
Claim 15, is interpreted as a combination claim which needs all of the allowable claimed limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722